DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-7 , filed November 11, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schey. 
It is further noted that the rejection based on Nishihara has been removed given the new limitations, however the limitations have created new indefiniteness rejection (addressed below). Therefore should the limitations be removed from the claims the Nishihara reference may potentially be applied to the claims again.  
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “each of the roll axes are parallel to each other and in which dies including at least a first pair of dies and a second pair of dies are attached to each of the roll axes” it is unclear if the limitation is intending to set forth that each roll axes has a first pair of dies and a second pair of dies (i.e. a total of 4 dies on each roll axes) or if the limitation is intending to set forth that each roll axes has a die from the first pair and a die from the second pair (i.e. a total of 2 dies on each roll axes). For examination purposes the limitation is being interpreted as setting forth that each roll axes has 2 dies attached thereto.
The claim states “wherein... the outer circumferential surface is configured to be an attaching surface for the die”, this renders the claim indefinite since it is further defining the outer circumferential surface which has not been previously recited. It is noted that the outer circumferential surface was initially set forth in a wherein clause and by definition wherein clauses are only intended to further define a previously recited element. 
The claim states “wherein an outer circumferential surface between any two of the plurality of die attaching surfaces in each one of the pair of roll axes is closer to a planar surface than a cylindrical surface” renders the claim indefinite. As the currently reads it appears to be setting forth that the forging roll comprises of a pair of roll axes having die attaching surfaces, an outer circumferential surface, a planar surface and a cylindrical surface. However based on the specification and drawings it appears that the outer circumferential surface and the cylindrical surface are references and not physical surfaces of the roll axes. Additionally, it is unclear how an outer circumferential surface (which by definition circumferential implies the surface has a curve) is able to be closer to a planar surface than a cylindrical 
The claim states “the outer circumferential surface is configured to be an attaching surface for the die with a shape of the surface being common to the die attaching surface”, this renders the claim indefinite since it is unclear if the “attaching surface for the die” is in addition to the die attaching surfaces or if the limitation is further defining one of the die attaching surface to be the outer circumferential surface. With the limitation “the die” it is unclear which die is being referred to, i.e. one of the dies of the first pair, one of the dies of the second pair, or the first pair or second pair of dies as a group. Additionally, the claim has failed to previously set forth a shape for the die attaching surface therefore the metes and bounds of “a shape of the surface common to the die attaching surface” is unclear since no shape has been defined (it is noted that the outer circumferential surface being defined to be closer to a planar surface than a cylindrical does not define a shape either). Furthermore, the limitation “shape of the surface” is unclear since it is not clear which surface is being referred to, i.e. outer circumferential surface or attaching surface. For examination purposes roll axes are being interpreted as having a gap formed between adjacent die attaching surfaces such that the bottom surface of the gap includes a planar surface.
Examiner notes that no art has been applied to claims 2-3; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schey (US 3,561,240).
In reference to claim 1, Schey et al discloses a forging roll device comprising 
a pair of roll axes (26, 27) which are provided so that an axis center of each roll axes are parallel to each other and in which dies including at least a first pair of dies and a second pair of dies (raised sections 29 & 31) are attached to each of the roll axes [see figure 5; col. 5 line 68-col. 6 line 3], and 
a material holder/conveyor (16a, 17a) which conveys a held shaping target material (13a) between the pair of roll axes [see figure 5; col. 6 lines 18-20], 
wherein
each one of the pair of roll axes includes a plurality of die attaching surfaces (integral with the dies 29) positioned in a circumferential direction and
each one of the roll axes includes a gap (recessed sections 28, 30) with a planar bottom surface that is formed between adjacent die attaching surfaces [see figure 5; col. 5 line 68-col. 6 line 3 states the grooves have a noncircular configuration]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schey.
In reference to claim 4, Schey further discloses the roll axes are rotated by conventional means such as gears and during the rotation the roll axes rotate so that the first pair of dies (29, 31) face each other, the gaps in each one of the pair of roll axes face each other, and the second pair of dies face each other, in order, and in coordination with a rotation of the pairs of roll axes, the material holder/conveyor (16a) to advance to between the roll axes and convey the shaping target material (13a) between the first pair of dies and then to convey the shaping target material between the second pairs of dies [see col. 4 lines 13-23 & col. 6 lines 18-20; see figure 5].
Schey discloses the invention substantially as claimed except for wherein the gears are rotated by a servomotor and the rotation is controlled by a controller. However, although Schey does not explicitly set forth a servomotor and controller one of ordinary skill in the art would recognize that the gears would require a servomotor to create the rotation and that the system of Schey would be controlled by a controller in order to initiate the operation of the device. 
Therefore it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the device of Schey would inherently include a servomotor and a controller in order to execute the operation of rotation of the roll axes and feeding of the material during the rolling operation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725